PAPADAKOS, Justice,
dissenting.
I dissent. As stated in the Majority Opinion, Section 252 of Act 47 provides that “[a] collective bargaining agreement or arbitration settlement executed after the adoption of a plan shall not in any manner violate, expand or diminish its provisions.” 53 P.S. § 11701.252. Thus, Section 252 of Act 47 effectively permits municipalities to adopt recovery plans which unilaterally determine the limits of future collective bargaining agreements and awards (including the reduction in salaries or benefits) without any meaningful input by the employee organization and with no guidelines or regulations other than the approval of the Coordinator/Secretary. In Count V of Appellants’ Complaint, Appellants allege that Section 252 of Act 47 is a special law violating Article III, Section 32(7) of the Pennsylvania Constitution which states as follows:
The General Assembly shall pass no local or special law in any case which has been or can be provided for by general law and specifically the General Assembly shall not pass any local or special law.
[[Image here]]
7. Regulating labor, trade, mining or manufacturing.
Pa. Const, art. Ill, § 32(7).
In determining whether an act is a “special law” violating the Pennsylvania Constitution, this Court has held that the statutory classifications must have a rational relationship to a proper state purpose.1 The Majority hold that Section 252 of Act 47 does not constitute a special law regulating labor because it is reasonable to forbid financially distressed municipalities from entering collective bargaining agreements that are inconsistent with the provisions of a duly enacted financial recovery plan.
The majority’s analysis focuses on the wrong classification at issue. The legislative distinction between a municipality’s contracts with its organized labor force and its other contractual commitments should be the focus. Under Act 47, collective bargaining agreements/awards have been specifically regulated to the exclusion of any other contractual endeavors. Section 252 has no specific counterpart addressing the distressed municipality’s contractual relationships with any of its vendors, subcontractors, suppliers or even that segment of its labor force not collectively represented by organized labor. The Majority allude to a potential effect upon non-labor contracts. Aside from this narrow exception, the municipality is otherwise free to contract on any other subject notwithstanding the guidelines of the plan.
Thus, the Act effectively suspends collective bargaining and places all union employees in the category of non-union, at-will employees of the municipality. Those employees covered by collective bargaining agreements have a constitutionally protected expectation of continued employment under the terms of the collective bargaining agreement. *142All other employees of the municipality have no such expectation except for the few who enjoy an individual contract of employment.
The Majority have offered no rationale or justification for the legislature’s special restrictions of labor agreements, as opposed to contracts for any other purpose. The subject matter which the majority finds as being a viable class distinction (collective bargaining agreements or arbitration awards) does not withstand analysis or scrutiny as being a reasonable class distinction. Therefore, I would declare Section 252 of Act 47 an unconstitutional special law regulating labor in derogation of Article III, Section 32(7) of the Pennsylvania Constitution.

. In Freezer Storage, Inc. v. Armstrong Court Company, this Court held:
Legislation for a class distinguished from a general subject is not special but general; and classification is a legislative question, subject to judicial revision only so far as to see that it is founded on real distinctions in the subjects classified, and not on artificial or irrelevant ones, used for the purposes of evading the constitution prohibition. If the distinctions are genuine, the courts cannot declare the classification void, though they may not consider it to be on a sound basis. The test is not wisdom, but good faith in the classification.
476 Pa. 270, 275, 382 A.2d 715, 718 (1978) (quoting DuFour v. Maize, 358 Pa. 309, 313, 56 A.2d 675, 677 (1948). See also, Leventhal v. City of Philadelphia, 518 Pa. 233, 542 A.2d 1328 (1988), and Tosto v. Pennsylvania Nursing Home Loan, 460 Pa. 1, 14, 331 A.2d 198, 204 (1975) (special laws provision “requires only that a classification must have some rational relationship to a proper state purpose”).